El Juez Presidente Sr. HernÁNdez,
emitió la opinión del tribunal.
Se trata de una acción ejercitada ante la Corte de Dis-trito de San Juan, Sección Primera, por Alfonso M. Fernán-dez contra José Ruiz Soler y José E. Benitez para el cobro de un pagaré.
El pagaré de que se trata inserto en la demanda radicada en 17 de enero de 1917, dice así:
“Por $2,000 oro Americano. — Pagaremos solidariamente, en esta ciudad a la orden de don Alfonso M. Fernández el día veinte y seis de julio próximo venidero la suma de dos mil dollars valor re-cibido de don Alfonso M. Fernández. — Dicha suma devengará el in-terés del 1 por ciento mensual pagadero por mensualidades vencidas. —En caso de demora, abonaremos el interés del 12 por ciento anual, y en caso de demanda todos los gastos, incluso los honorarios del abo-gado del demandante. Todo (así dice) obligamos nuestros bienes ha-bidos y por haber; nos sometemos expresamente a los jueces ordinarios de esta ciudad, y renunciamos a cuantas leyes puedan favorecernos. San Juan de Puerto Rico, julio 26 de 1910. — José E, Benitez. — J. Ruiz Soler, Garantizador. — Testigo, Juan de Arruza.”
Alega el demandante como hechos fundamentales de su acción que en 26 de julio de 1910 los demandados José Ruiz Soler y José E. Benitez confesaron adeudar solidariamente al demandante la suma de $2,000 que se obligaron a pagar al acreedor en iguales día y mes de 1911 con intereses a razón del 1 por ciento mensual, obligándose también en caso de demora a satisfacer intereses al mismo tipo expresado; que los demandados le abonaron en 10 de noviembre de 1911 la suma de $1,000 a cuenta del pagaré; que actualmente le adeudan el resto de $1,000 más la suma de $629.38 en con-cepto de intereses vencidos y no satisfechos hasta el 31 de diciembre de 1916; y que para la prosecución de la acción ha convenido con su abogado los honorarios en la suma de $300.
La demanda concluye con la súplica de que se dicte sen-tencia condenando a los demandados solidariamente al pago de $1,000 en concepto de capital, $629.38 por intereses deven-*82gados y no satisfechos, y los demás que se devenguen hasta el total pago de la deuda, juntamente con las costas y gastos ■que origine la acción, y $300 por honorarios de abogado.
Después de haber opuesto el demandado José Ruiz Soler a la anterior demanda las excepciones previas de que la acción establecida había prescrito a tenor de lo que dispone el ar-tículo 950 del Código de Comercio, y de que la demanda no aduce hechos bastantes para constituir una causa de acción, formuló contestación reproduciendo simplemente la excepción de prescripción antes alegada como excepción previa.
Llamado el caso a juicio, al que comparecieron ambas par-tes por sus respectivos ahogados, la representación del de-mandado José Ruiz Soler solicitó de la corte que toda vez que los hechos alegados en la demanda no se negaban y que sólo se planteaba una cuestión de derecho tomase el caso bajo su consideración sin necesidad de pruebas. El abogado del de-mandante se opuso a la anterior moción y la corte permitió al demandante presentar prueba para demostrar que la obliga-ción reclamada no era de carácter mercantil. Esa resolución fue excepcionada por Ruiz Soler por entender que no habien-do en la demanda alegación alguna que tratase de destruir la presunción de que la obligación era mercantil no podía apor-tarse prueba para destruir tal presunción.
Se practicaron las pruebas propuestas por el demandante sin que el demandado produjera prueba alguna, y la corte pro-nunció sentencia en 9 de enero de 1918 declarando con lugar la demanda y en su consecuencia condenando al demandado José Ruiz Soler a pagar al demandante Alfonso M. Fernán-dez la suma de $1,000 de capital, $629.38 de intereses vencidos hasta el 31 de diciembre de 1916, y las costas.
Esa sentencia ha sido apelada por el demandado José Ruiz Soler para ante esta Corte Suprema, y alega como funda-mento del recurso que la corte sentenciadora cometió error al no declarar con lugar la excepción de prescripción opuesta a la demanda, con infracción del artículo 950 del Código de Co-*83mercio, y que también cometió error al denegar la moción para qne. se resolviese el caso por el mérito de las alegaciones y permitir qne el demandante presentase prueba para demos-trar qne la obligación reclamada en la demanda no es de ca-rácter mercantil.
Tiene razón la parte apelante. El artícnlo 132 del Código de Enjuiciamiento Civil prescribe qne toda alegación esen-cial de la, demanda no impugnada en la contestación se tendrá por cierta para los efectos de la acción. Siendo ello así pro-cedía dictar sentencia tomando por base las alegaciones del demandante, y con sujeción a ellas la acción ejercitada babía prescrito según la ley aplicable al caso.
El artícnlo 950 del Código de Comercio estatuye qne las acciones procedentes de letras de cambio se extinguirán a los tres años de su vencimiento, báyanse o no protestado y que igual regia se aplicará a las libranzas o pagarés de comercio, etc., y esta corte ba declarado repetidas veces que los paga-rés a la orden deben reputarse o presumirse documentos mer-cantiles, salvo prueba en contrario. Hernández v. Muñiz, 10 D. P. R. 17; Rosaly v. Alvarado, 17 D. P. R. 109; J. Ochoa y Hermano v. Herederos de Lanza, 17 D. P. R. 480; y Vázquez v. Laino, 23 D. P. R. 235.
Mostrando la demanda que el pagaré fué firmado en 26 de julio de 1910, y que sólo se bizo un abono parcial en 10 de noviembre de 1911, sin que aparezca que no fuera mercantil, debiendo por-tanto presumirse tal, es claro que basta el 17 de enero de 1917 en que fué radicada la demanda, transcurrió el término de tres años señalado para su prescripción.
Como el demandante no pidió permiso a la corte para en-mendar su demanda, introduciendo en ella alguna alegación que destruyera la presunción de mercantil 'que tenía el docu-mento, la cuestión legal sobre prescripción quedó en issue bajo las alegaciones originales de - la demanda y bajo ellas tenía derecho el demandado a que fuera resuelta, sin admitirse evi-dencia para suplir la falta de una alegación que debió hacerse por medio de enmienda.
*84Es de revocarse la sentencia apelada sin perjuicio del de-recho que tenga el demandante de pedir permiso para enmen-dar la demanda.

Revocada la sentencia apelada sin perjibicio del derecho del demandante a pedir permiso para enmendar.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.